Case 3:18-cv-00296-LRH-CLB Document 113-8 Filed 11/20/19 Page 1 of 3




Exhibit 8 - Meet and Confer
     Correspondence
        Case 3:18-cv-00296-LRH-CLB Document 113-8 Filed 11/20/19 Page 2 of 3




                                                            WILLIAM M. FISCHBACH
                                                            SHAREHOLDER
                                                            DIRECT LINE: (602) 255-6036
                                                            E-mail: wmf@tblaw.com

Offices in:
Phoenix, Arizona
Las Vegas, Nevada
San Diego, California
Albuquerque, New Mexico


                                   September 23, 2019

Sean Gates (sgates@charislex.com)
Douglas Beteta (dbeteta@charislex.com)
Charis Lex P.C.
16 N. Marengo Ave., Suite 300
Pasadena, CA 91101

         Re:    Tesla v. Tripp Case No. 3:18-cv-00296-LRH-CBC
                Deposition of Elon Musk

Dear Messrs. Gates and Beteta:

       It was previously agreed between counsel, with the Court’s endorsement, that the
parties would complete the Rule 30(b)(6) depositions before we address the deposition of
Elon Musk, even if that occurred after the formal discovery cutoff on September 9, 2019.
At 11:00 A.M. on September 12, 2019, Mr. Gates and I held a telephonic meet and confer
regarding this topic. Mr. Gates requested that we provide a general list of topics for Elon
Musk’s deposition, as well as consider a time limitation. This letter is in response to that
request.

       Elon Musk’s deposition may include “any nonprivileged matter that is relevant to
any party’s claim or defense and proportional to the needs of the case,” Fed. R. Civ. P.
26(b)(1), including the following topics:

        Any statements made by Elon Musk regarding Martin Tripp.

        Any written or e-mail communications disclosed by Tesla to or from Elon Musk.

        Elon Musk’s knowledge of Tesla’s investigation of Martin Tripp.

        Elon Musk’s knowledge of the matters alleged in Tesla’s Complaint and Mr.
         Tripp’s Counterclaim.
    Case 3:18-cv-00296-LRH-CLB Document 113-8 Filed 11/20/19 Page 3 of 3




    Elon Musk’s knowledge of the alleged threat to “shoot up” the Gigafactory,
     including any statements made to third parties by Elon Musk and Tesla regarding
     the alleged threat.

    Any efforts by Elon Musk to publicly criticize, threaten legal action against, or
     undermine the public or professional standing of critics of Elon Musk or Tesla,
     including without limitation Vernon Unsworth and Lawrence Fossi (aka Montana
     Skeptic).

    Any matter bearing on Elon Musk’s credibility or biases, which are always
     relevant.

       Regarding duration, we are willing to stipulate to limit Elon Musk’s deposition to
four (4) hours. This is substantially less than the presumed limit of seven (7) hours
afforded under Rule 30(d)(1).

        Finally, in terms of timing, we anticipate that Elon Musk’s deposition testimony
will be relevant and necessary in responding to Tesla’s forthcoming motion for summary
judgment. Given the dispositive motion deadline of October 9, 2019, we would need to
conduct Elon Musk’s deposition sometime in late October. Accordingly, please let us
know no later than Friday, September 27, 2019 if Tesla will make Elon Musk available
for his deposition under the conditions above.

                                         Very truly yours,

                                         TIFFANY & BOSCO, P.A.




                                         William M. Fischbach
